DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2019/0392299) (hereafter Ma).
 	Regarding claim 1, Ma discloses a processor in memory comprising:
 a time domain signal processor (see, Fig. 15, binary neural network, paragraphs [0023], [0071], binary neural network architecture, in a binary neural network, the neuron activations, synapse weights, and/or biases may be quantized as being either −1 or +1, thus requiring only a single bit for each parameter. [0072], binary neural network); and a content addressable memory (paragraphs [0030], [0031], [0032]), 
wherein the processor in memory performs a binary convolution operation (see, Fig. 15, binary neural network, paragraphs [0023], [0071], binary neural network architecture, in a binary neural network, the neuron activations, synapse weights, and/or biases may be quantized as being either −1 or +1, thus requiring only a single bit for each parameter. [0072], binary neural network) and a majority voting operation on an input feature map through the time domain signal processor and the content addressable memory to output an output feature map (see, Fig. 15, 1502 majority voter, paragraph [0089], [0090], The results of the bitwise multiplications are provided to a majority voter logic block 1502 that determines the sign of the summation of these results. [0090] In the embodiment depicted, the majority voter logic block 1502 comprises a 3:2 adder tree. In other embodiments, where the number of fan-in neurons to a particular neuron (and thus the number of bitwise multiplications performed for the activation function) is a different size, an adder tree having another appropriate size may be used).

 	Regarding claim 2, Ma further discloses the processor in memory, wherein the content addressable memory corresponds to a memory cell array of an artificial neural network device (see, paragraph paragraphs [0030], [0031], [0032]), [0071], binary neural network, see, Figs. 7, 13), and the time domain signal processor corresponds to a binarizing circuit of the artificial neural network device (see, Fig. 12, the majority voter , [0082], the sign determination of the activation function may be performed by a majority voter logic block which determines whether a majority of inputs to the logic block are logic 1s (corresponding to values of +1) or logic 0s (corresponding to values of −1), a majority voter logic block may be constructed from an adder tree).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mohammad Rastegari, “XNOR-Net: Imagenet classification using binary convolution neural network” (Hereafter Rastegari) (See IDS).
 	Regarding claim 3, Ma further discloses an artificial neural network device comprising: 
an operation part performing an artificial neural network operation on an input feature map (see, paragraph [0071], binary neural network, [0072], [0088], binary neural network with activation functions which is features); and 
the operation part comprising: 
an XNOR operation circuit performing an XNOR operation on the input feature map and a filter (see, paragraph [0072], the basic computations are performed by XNOR and XOR and the entire neural network be synthesized by a network of XOR gates and inverters or XNOR gates and inverters (along with some basic supporting logic). Various embodiments provide an array of basic computation logic blocks and switch boxes that may be programmed in field to implement a desired neural network, see, Fig. 15, the input features and weights are provided to the XNOR circuits); and
 a binarizing circuit performing a binarization operation based on the result of the XNOR operation of the XNOR operation circuit (see, Fig. 12, the binarizing circuit, select 0 or 1).
But, Ma does not explicitly disclose a classification part performing a classifying operation on the input feature map based on the artificial neural network operation of the operation part.
However, in same field of endeavor, Rategari teaches 4.2. image net classification page 11, 4.2 Image Classification. We evaluate the performance of our proposed approach on the task of natural image classification. So far, in the literature, binary neural network methods have presented their evaluations on either limited domain or simplified datasets e.g., CIFAR-10, MNIST, SVHN. To compare with state-of-the-art vision, we evaluate our method on ImageNet (ILSVRC2012). ImageNet has ∼1.2M train images from 1K categories and 50K validation images. The images in this dataset are natural images with reasonably high resolution compared to the CIFAR and MNIST dataset, which have relatively small images. We report our classification performance using Top-1 and Top-5 accuracies. We adopt three different CNN architectures as our base architectures for binarization: AlexNet [1], Residual Networks (known as ResNet) [4], and a variant of GoogLenet [3]. We compare our Binary-weight-network (BWN) with BinaryConnect (BC) [38] and our XNOR-Networks (XNOR-Net) with BinaryNeuralNet (BNN) [11]. BinaryConnect (BC) is a method for training a deep neural network with binary weights during forward and backward propagations. Similar to our approach, they keep the real-value weights during the updating parameters step. Our binarization is different from BC. The binarization in BC can be either deterministic or stochastic. We use the deterministic binarization for BC in our comparisons because the stochastic binarization is not efficient. The same evaluation settings have been used and discussed in [11]. BinaryNeuralNet (BNN) [11] is a neural network with binary weights and activations during inference and gradient computation in training. In concept, this is a similar approach to our XNOR-Network but the binarization method and the network structure in BNN is different from ours. Their training algorithm is similar to BC and they used deterministic binarization in their evaluations.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Rastegari with the Ma, as a whole, so as to perform image classification using binary neural network to classify the image, the motivation is to improve the classification accuracy. 

7.	Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Mohammad Rastegari, “XNOR-Net: Imagenet classification using binary convolution neural network” (Hereafter Rastegari) and further in view of Kostas Pagiamtzis et al. “Content addressable memory circuits and architectures: A tutorial and survey” (hereafter Kostas) (see IDS).
Regarding claim 4, the combine teachings do not disclose the artificial neural network device, wherein the XNOR operation circuit comprises: a memory cell array comprising a plurality of memory cells connected to a plurality of match lines and storing data of the input feature map; a pre-charge circuit pre-charging at least one match line among the match lines.
However, in same field of endeavor, Kostas see, Fig. 8, the structure of NOR match line with n cells. Transistor M pre-charges the match line and MLSA evaluates the state of the match line, generating the match results. See, E. Match line structures, see, Fig. 4, the multiple cell arrays connected to source line. Page 715 he NOR property of this cell is apparent when multiple cells are connected in parallel to form a CAM word by shorting the ML of each cell to the ML of adjacent cells. The pulldown paths are in parallel just as in a CMOS NOR logic gate. Although, this 9-T NOR cell has only a single transistor in the pulldown path, the node B can only rise to so usually the 10-T NOR cell is preferred.  See B. CAM basics: he NOR property of this cell is apparent when multiple cells are connected in parallel to form a CAM word by shorting the ML of each cell to the ML of adjacent cells. The pulldown paths are in parallel just as in a CMOS NOR logic gate. Although, this 9-T NOR cell has only a single transistor in the pulldown path, the node B can only rise to so usually the 10-T NOR cell is preferred. See E. Match line strcutres: E. Match line Structures We now demonstrate the NAND cell and NOR cell in constructing a CAM match line. The match line is one of the two key structures in CAMs. The other is the search line, which we will examine in Section IV. 1) NOR Match line: Fig. 8 depicts, in schematic form, how NOR cells are connected in parallel to form a NOR match line, ML. While we show binary cells in the figure, the description of match line operation applies to both binary and ternary CAM. A typical NOR search cycle operates in three phases: search line pre charge, match line pre charge, and match line evaluation. First, the search lines are pre-charged low to disconnect the match lines from ground by disabling the pulldown paths in each CAM cell. Second, with the pulldown paths disconnected, the transistor pre-charges the match lines high. Finally, the search lines are driven to the search word values, triggering the match line evaluation phase. In the case of a match, the ML voltage, stays high as there is no discharge path to ground. In the case of a miss, there is at least one path to ground that discharges the match line. The match line sense amplifier (MLSA) senses the voltage on ML, and generates a corresponding full-rail output match result. We will see several variations of this scheme for evaluating the state of NOR match lines in Section III. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Kostas with the Ma and Rastegari as a whole, so as to pre-charging the at least match line among the plurality of match lines, the motivation is to control the current for avoiding component stress during power-up is to realize a long system operating life due to reliable and long lasting components.

 	Regarding claim 5, Ma further discloses the artificial neural network device, wherein the memory cell array is connected to a plurality of source lines and receives weight data of the filter through the source lines (see, paragraph [0098], Fig. 15, [0102] When an analog majority voter is used, the logic blocks used to implement the bitwise multiplications of the weights and activation states may be simplified to XNOR or XOR gates, activation states are interpreted as source lines, Kostas, page 715, 716, Figs. 4 and 5, the memory cells).

 8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Kostas Pagiamtzis et al. “Content addressable memory circuits and architectures: A tutorial and survey” (hereafter Kostas) (see IDS).
 	Regarding claim 19, Ma discloses a method of operating an artificial neural network device, comprising:  programming data of an input feature map in a memory cell array (see, figs. 12 and 15, XNOR operation receives the activation layers and weights, does not explicitly disclose memory cells however, its obvious as XNOR gates has memory cells, paragraph [0072], the basic computations are performed by XNOR and XOR and the entire neural network be synthesized by a network of XOR gates and inverters or XNOR gates and inverters (along with some basic supporting logic). Various embodiments provide an array of basic computation logic blocks and switch boxes that may be programmed in field to implement a desired neural network, note that instant application disclose memory cells are part of the XNOR gate);  ⊕w. Accordingly, in a particular embodiment, each bitwise multiplication (x.sub.iw.sub.i) may be performed by an XNOR gate that receives the respective synapse weight value and activation state value as inputs); and 
.  
Allowable Subject Matter
9.	Claims 6-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 11138738) discloses image processing method and device in which the obtain feature maps of each of the second images by performing feature extraction on the second images using a first machine learning unit selected from a group of first machine learning units corresponding to the transformation rule; and input the feature maps of each of the second images to a second machine learning unit to obtain a processing result of the first image,
Hou et al. (US 10902317) discloses neural network processing system.
Li et al. (US 10769480) discloses object detection method and system. 
Zhang et al. (US 2019/0122104) discloses building a binary neural network architecture. 
Yao et al. (US 2018/0032844) discloses object recognition based on boosting binary neural network features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        06/09/2022